DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities: the claim includes multiple uses of the word “and” in the listing of operating state data (before “a vibration” and before “a rotation speed of the cooling fan”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawake (JP 2009-217770) in view of Zhan et al. (US 2012/0084008).

Regarding claims 1 and 8, Yamawake teaches:

a machine learning (paragraph [0027]; neuron method) device that learns the failure timing of a device with respect to an operating state of a management target device, wherein 
the machine learning device includes 
a state observing unit that observes, as state variables indicating a current environmental state, operating state data indicating an operating state of the management target device and device configuration data indicating a device configuration of the management target device (paragraph [0025]; information regarding operating status is returned to the monitoring terminal), 
a label data acquiring unit that acquires, as label data, maintenance history data indicating a maintenance history of the management target device (paragraph [0026]; the maintenance management server and database maintain failure history of the device), and 
a learning unit that, by using the state variables and the label data, learns the failure timing of the printed circuit board included in the management target device, the operating state data, and the device configuration data such that the failure timing is associated with the operating state data and the device configuration data (paragraph [0027]; the arithmetic unit uses the operating status information and failure history information to predict device durability and failure occurrence time).
Yamawake do not explicitly teach that the device is a printed circuit board.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have a printed circuit board, as taught by Zhan et al., as the device in Yamawake in order to protect the printed circuit board from failure.

Regarding claim 2, Yamawake and Zhan et al. teach all the elements of claim 1, as detailed above.  Yamawake further teaches an apparatus wherein the operating state data includes at least any one of an accumulated operating time (paragraph [0025]; the operating status of the device, i.e. operating state data, includes the operating time), an accumulated power consumption, an input voltage/current, an output voltage/current (paragraph [0025]; the operating status of the device, i.e. operating state data, includes the current time and the current value flowing through the device; Further, it is noted that the broadest reasonable interpretation, in light of the specification, of the claim term “voltage/current” is “voltage or current”), an environmental temperature (paragraph [0025]), an environmental humidity, and a vibration, a usage state of cutting fluid, and a rotation speed of a cooling fan, which are of the management target device.

Regarding claim 3, Yamawake and Zhan et al. teach all the elements of claim 1, as detailed above.  Yamawake further teaches an apparatus wherein the label data includes failure component information indicating a failure in a component mounted on 

Regarding claim 6, Yamawake and Zhan et al. teach all the elements of claim 1, as detailed above.  Yamawake further teaches an apparatus further comprising a predicting unit that outputs a predicted value of a failure timing of a printed circuit board included in the management target device in accordance with a result of learning by the learning unit (paragraph [0027]; the arithmetic unit predicts failure timing based on the learning from input variables).

Regarding claim 7, Yamawake and Zhan et al. teach all the elements of claim 1, as detailed above.  Yamawake further teaches an apparatus wherein the machine learning device exists in a cloud server (paragraph [0036]; the maintenance management server is network based).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawake (JP 2009-217770) and Zhan et al. (US 2012/0084008) as applied to claim 1 above, and further in view of Lee et al. (US 2016/0163310).

Regarding claim 5, Yamawake and Zhan et al. teach all the elements of claim 1, as detailed above.  Yamawake and Zhan et al. do not explicitly teach an apparatus wherein the learning unit includes a difference calculating unit that calculates a difference between a correlation model for predicting, from the state variables, a failure timing of a printed circuit board included in the management target device and a correlation feature recognizable from teacher data prepared in advance, and a model updating unit that updates the correlation model so as to reduce the difference.
Lee et al., similarly, teach a machine learning apparatus.  Specifically, Lee et al. teach an apparatus wherein an output of the neural network is compared to an expected value and, when there is a difference, updating the neural network model to reduce the difference (paragraph [0093]).
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to use the method of updating the model of a neural network to reduce a difference from an expected value to the neural network and correlation model of Yamawake and Zhan et al. in order to “minimize the corresponding difference” (see Lee et al. at paragraph [0093]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawake (JP 2009-217770) and Zhan et al. (US 2012/0084008) as applied to claim 1 above, and further in view of Sasaki (US 2017/0091672).


Sasaki, similarly, teaches machine learning for predicting maintenance due (see Abstract).  Specifically, Sasaki teaches a multilayer structure neural network for the machine learning (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the multilayer structure neural network as the neuron method of Yamawake and Zhan et al. in order tosolve more complex problems.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JCM/           Examiner, Art Unit 2864                                                                                                                                                                                             
/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864